--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 10-K [bonds-10k_0327.htm]
 
 
Exhibit 10.14
 


AMENDMENT NO.1, WAIVER AND CONSENT TO COMMERCIAL TERM LOAN AGREEMENT


This AMENDMENT NO. 1, WAIVER AND CONSENT TO COMMERCIAL TERM LOAN AGREEMENT (this
“Amendment” or this “Agreement”), dated as of December 31, 2009, is entered into
by and among Bonds.com Group, Inc., a Delaware corporation (the “Borrower”),
Bonds.com Holdings, Inc., a Delaware corporation (“Guarantor”), Siesta Capital,
LLC (the “Pledgor”), and MBRO Capital, LLC, a Connecticut limited liability
company (the “Lender”).


Background


Borrower and Lender are parties to a Commercial Term Loan Agreement, dated March
31, 2009 (the “Loan Agreement”).  Borrower and Lender wish to amend and provide
for certain waivers and consents pursuant to the Loan Agreement in the manner
set forth below.  Pursuant to Section 9.06 of the Loan Agreement, the Loan
Agreement may only be amended or waived by a written instrument signed by the
parties thereto.  Accordingly, Borrower and Lender are entering into, executing
and delivering this Amendment in order to amend and provide for certain waivers
and consents pursuant to the Loan Agreement in the manner set forth below.


Agreement


In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


Section 1.                      Definitions.  Capitalized terms used herein and
not defined shall have the meanings given to them in the Loan Agreement.


Section 2.                      Amendment to Section 6.03(h).  Section 6.03(h)
of the Loan Agreement is hereby amended by deleting such section and replacing
it in its entirety with the following:


“(h)           Redemption.  Issue, sell, redeem or repurchase any stock or
membership interest, as the case may be, prior to full repayment of the debt
owed to the Lender without the prior written consent of the Lender; provided,
however, that no such consent shall be required for issuances of any stock
pursuant to (i) equity incentive arrangements with employees, officers,
directors or consultants of the Borrower approved by the Borrower’s Board of
Directors, (ii) convertible, exercisable or exchangeable securities outstanding
as of the date of this Agreement, or (iii) issuances for cash consideration the
proceeds of which are used to repay the Debt evidenced by the Loan Documents.”


Section 3.                      Effectiveness of Amendment of Section
6.03(h).  For all purposes of the parties respective rights, benefits,
limitations, covenants and obligations under the Loan Agreement, the amendment
to Section 6.03(h) of the Loan Agreement set fort in Section 2 of this Amendment
shall be deemed made, and shall be effective retroactively to, March 31, 2009.

 
1

--------------------------------------------------------------------------------

 



Section 4.                      Waivers and Consents.


(a)           The Lender hereby irrevocably waives any breach and any Event of
Default under Sections 6.03(h), (j) and (k) of the Loan Agreement relating to,
arising out of or resulting from, and consents to, the transactions
contemplated, consummated and to be consummated by the Borrower pursuant to the
Unit Purchase Agreement, dated as of August 28, 2009, by and among the Borrower
and Fund Holdings, LLC (as the same may be amended from time to time),
including, without limitation, the issuance and sale of Units (as defined
therein) and any resulting material change in the Borrower’s ownership.


(b)           The Lender hereby consents pursuant to Sections 6.03(h) and (k) of
the Loan Agreement to the transactions contemplated by the Unit Purchase
Agreement proposed to be entered into among the Borrower and Laidlaw Venture
Partners III, LLC in the form attached hereto as Exhibit A.


(c)           The Lender hereby consents pursuant to Sections 6.03(h) and (k) of
the Loan Agreement to the transactions contemplated by the Unit Purchase
Agreement proposed to be entered into among the Borrower and UBS Americas Inc.
in the form attached hereto as Exhibit B.


(d)           The Lender hereby consents, pursuant to Sections 6.03(h) and (k)
of the Loan Agreement to the Borrower effecting any and all redemptions of the
Series A Preferred Stock (as defined below) in accordance with the Borrower’s
Certificate of Designation (as defined below) or the Stockholders’ Agreement (as
defined below).  For purposes of this Amendment and the Loan Agreement, “Series
A Preferred Stock” means the Company’s Series A Participating Preferred Stock,
par value $0.001 per share, to be created by the Borrower by the filing of the
Certificate of Designation; “Certificate of Designation” means the Certificate
of Designation of the Series A Participating Preferred Stock, in the form of
Exhibit C hereto or in such other form that is not materially less favorable to
the Lender than those set forth on Exhibit C, to be filed by the Borrower with
the Secretary of State of the State of Delaware; and “Stockholders’ Agreement”
means that certain Stockholders’ Agreement to be entered into by the Company and
the stockholders named therein, in the form of Exhibit D hereto or in such other
form that is not materially less favorable to the Lender than those set forth on
Exhibit D.


(e)           The Lender hereby consents pursuant to Sections 6.03(h) and (k) of
the Loan Agreement to the Borrowers issuance (a) of warrants to purchase
20,000,000 shares of common stock with the following exercise prices: (i)
5,000,000 for an exercise price of $0.50, (ii) 10,000,000 for an exercise price
of $1.00, and (iii) 5,000,000 for $1.50, and (b) the issuance of the shares of
common stock underlying such warrants in accordance with the terms thereof, to
InterDealer Information Technologies, LLC, InterDealer Securities, LLC and
InterDealer IP Holding LLC, licensors of intellectual property to the company.


Section 5.                      Issuance of Warrant.  Within five (5) business
days of the date hereof, the Company shall issue to the Lender a warrant to
purchase 500,000 shares of the Company’s Common Stock in the same form as the
existing Warrant (the “Additional Warrant”); provided that the expiration date
of the Additional Warrant shall be the date five years from the date of its
issuance.  For avoidance of doubt, the exercise price of the Additional Warrant
shall be $0.375 per share of Common Stock and, upon the occurrence of an Event
of Default and subject to the rights of the Company set forth in Section 8.03 of
the Loan Agreement, such exercise price shall automatically adjust to $0.0001
per share of Common Stock.

 
2

--------------------------------------------------------------------------------

 


Section 6.                      Effect of Modification and Amendment of Loan
Agreement.  The Loan Agreement shall be deemed to be modified and amended in
accordance with the provisions of this Amendment and the respective rights,
duties and obligations of the parties under the Loan Agreement shall remain to
be determined, exercised and enforced under the Loan Agreement subject in all
respects to such modifications and amendments in writing, and all the terms and
conditions of this Amendment shall be part of the terms and conditions of the
Loan Agreement for any and all purposes. All the other terms of the Loan
Agreement shall continue in full force and effect subject to the amendments set
forth herein.  In the event of inconsistency between the terms of this Amendment
and the terms of the Loan Agreement, the terms of this Amendment shall govern.


Section 7.                      Representations, Warranties and Covenants.  All
of the representations, warranties and covenants contained in the Loan Documents
are true and correct on and as of the date hereof, are incorporated herein by
this reference, and are remade.  Without limiting the generality of the
foregoing, Borrower, Guarantor and Pledgor (collectively, the “Obligors”),
jointly and severally represent, warrant and covenant that:


(a)           No Default.  Subject to the waivers, amendments and consents set
forth above, the Borrower is not in default under the Loan Documents and
Guarantor and Pledgor (collectively, the “Guarantors”) are not in default of the
Guaranty Agreements (as defined in the Loan Documents).


(b)           Authority.  (1)  The Borrower has full corporate power and
authority to enter into and perform the obligations under this Agreement, to
execute and deliver and perform this Agreement and all other documents in
connection herewith and to incur the obligations provided for herein and
therein, all of which have been duly authorized by all necessary and proper
corporate action.  No other consent or approval or the taking of any other
action in respect of shareholders or any public authority is required as a
condition to the validity or enforceability of this Agreement or the documents
contemplated hereby.  The execution and delivery of this Agreement is for a
valid purpose.


(2)           The Guarantors have full power and authority to enter in to and
perform the obligations under this Agreement, to execute and deliver this
Agreement and all other documents in connection herewith and to incur the
obligations provided for herein and therein.  The execution and delivery of this
Agreement is for a valid purpose.


(c)           Binding Agreement.  This Agreement constitutes the valid and
legally binding obligation of the Obligors enforceable against each in
accordance with its terms.

 
3

--------------------------------------------------------------------------------

 

Section 8.                      Default.  The occurrence of any default under
any of the Loan Documents or the non-compliance with any of the terms, or
misrepresentation or inaccuracy of any of the acknowledgments or representations
hereof shall constitute a default under this Agreement.


Section 9.                      Remedies.  Upon the occurrence of any default,
the Lender shall have in any jurisdiction where enforcement hereof is sought, in
addition to all other rights and remedies which the Lender may have under law
and equity, all of the rights and remedies set forth in the Loan Documents.


Section 10.                    Cumulative Remedies.  The enumeration of the
Lender's rights and remedies set forth in this Agreement is not intended to be
exhaustive and the exercise by the Lender of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative and shall be in addition to any other right or remedy given hereunder
or under any other agreement between the parties or which may now or hereafter
exist in law or at equity or by suit or otherwise. No delay or failure to take
action on the part of the Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege  preclude other or further exercise thereof
or the exercise of any other right, power or privilege or shall be construed to
be a waiver of any default.  No course of dealing between any of the Obligors
and the Lender or their employees shall be effective to change, modify or
discharge any provision of this Agreement or to constitute a waiver of any
default.


Section 11.                    Guaranty Agreements.  (a)  The Guarantors
acknowledge that each is unconditionally liable and legally and validly indebted
to the Lender in accordance with the terms of the Guaranty Agreements of each of
the Guarantors.


(b)           The Guarantors each affirm that the Guaranty Agreements of each of
the Guarantors is in full force and effect and includes, without limitation, the
indebtedness, liabilities and obligations arising under or in any way connected
with this Agreement and the Loan Documents whether now existing or hereafter
arising including, without limitation, principal, interest, costs and expenses
of collection, and attorneys' fees, their paralegal fees and related
disbursements.


Section 12.                    Expenses.  The Obligors agree that each is
jointly and severally responsible for the payment of all costs and expenses
incurred by the Lender, in the preparation of, or in any way associated with
this Agreemen, including without limitation, attorneys' fees, their paralegal
fees and related disbursements.


Section 13.                    Miscellaneous


(a)           Amendments and Waivers. This Agreement and any term, covenant or
condition hereof may not be changed, waived, discharged, modified or terminated
except by a writing executed by the parties hereto or thereto.  The failure on
the part of the Lender to exercise, or the Lender's delay in exercising, any
right, remedy or power hereunder or the other Loan Documents shall not preclude
any other or future exercise thereof, or the exercise of any other right, remedy
or power.


(b)           Notices.  All notices, requests, consents, demands and other
communications hereunder shall be in writing and shall be mailed by registered
or certified first class mail or delivered by an overnight courier to the
respective parties to this Agreement as follows:
 
 
4

--------------------------------------------------------------------------------

 

If to the Borrower:
Bonds.com Group, Inc.
1515 South Federal Highway
Suite 12
Boca Raton, Florida 33432
Attention:  Chief Executive Officer
   
With a copy to:
Hill Ward Henderson
101 E. Kennedy Boulvard, Suite 3700
Tampa, Florida 33601
Attention: Mark A. Danzi
   
If to the Lender:
MBRO Capital, LLC
991 Ponus Ridge
New Canaan, Connecticut  06840
Attention:  William P. Mahoney
   
With a copy to:
Diserio Martin O'Connor & Castiglioni LLP
One Atlantic Street
Stamford, Connecticut  06901
Attention:  Kevin T. Katske, Esq.



(c)           Section Headings, Severability, Entire Agreement.  Section and
subsection headings have been inserted herein for convenience of the Lender only
and shall not be construed as part of this Agreement.  Every provision of this
Agreement is intended to be severable; if any term or provision of this
Agreement, or any other document delivered in connection herewith shall be
invalid, illegal or unenforceable for any reason whatsoever, the validity,
legality and enforceability of the remaining provisions hereof or thereof shall
not in any way be affected or impaired thereby.  All Exhibits and Schedules to
this Agreement shall be deemed to be part of this Agreement.  This Agreement and
the Exhibits and Schedules attached hereto and thereto embody the entire
agreement and understanding between the Borrower and the Obligors and supersede
all prior agreements and understandings relating to the subject matter hereof
unless otherwise specifically reaffirmed or restated herein.


(d)           Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when so executed and delivered
shall be an original, and it shall not be necessary when making proof of this
Agreement to produce or account for more than one counterpart.


(e)           Governing Law; Consent to Jurisdiction.  This Agreement and all
rights and obligations of the parties hereunder shall be construed and
interpreted in accordance with the laws of the State of Connecticut (excluding
the laws applicable to conflicts or choice of law).  THE OBLIGORS AGREE THAT ANY
SUCH SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS MAY
BE BROUGHT IN THE COURTS OF CONNECTICUT OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON THE MAKER BY MAIL AT THE ADDRESS SET FORTH IN
THIS NOTE. THE OBLIGORS HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT FORUM.


(f)           Further Assurances.   At the request of the Lender, the Obligors
agree that at their expense, they shall promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or desirable, or that the Lender may request, to enable the Lender to
exercise and enforce its rights and remedies hereunder.


(Signature Pages Follow)

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers, as of the date first written
above.
 

   
BORROWER:
         
BONDS.COM GROUP, INC.
         
By:
/s/ John J. Barry IV    
Name:
John J. Barry IV    
Title:
Chief Executive Officer






   
GUARANTOR:
         
BONDS.COM HOLDINGS, INC.
         
By:
/s/ John J. Barry IV    
Name:
John J. Barry IV    
Title:
Authorized Person






   
PLEDGOR:
         
SIESTA CAPITAL, LLC
         
By:
/s/ John J. Barry IV    
Name:
John J. Barry IV    
Title:
Authorized Person






   
LENDER:
         
MBRO CAPITAL, LLC
         
By:
/s/ James F. Mahoney    
Name:
James F. Mahoney    
Title:
Director

 
[SIGNATURE PAGE TO AMENDMENT NO.1, WAIVER AND CONSENT TO COMMERCIAL LOAN
AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Unit Purchase Agreement with Laidlaw Venture Partners III, LLC


(see attached pages)


 
 

--------------------------------------------------------------------------------

 

Exhibit B


Unit Purchase Agreement with UBS Americas Inc.


(see attached pages)


 
 

--------------------------------------------------------------------------------

 

Exhibit C


Form Certificate of Designations of Series A Participating Preferred Stock


(see attached pages)

 
 

--------------------------------------------------------------------------------

 

Exhibit D


Form of Stockholders Agreement


(see attached pages)
